DETAILED ACTION
Applicants’ arguments, filed 3 August 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions – Election by Original Presentation
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 57-66, 68-69, and 72-76, drawn to a method for sequestering cholesterol in a subject, classified in A61P 9/10.
Group II. Claims 77-79, drawn to a method for assessing the effect of one or more interventions, classified in A61K 49/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ because the effect of the process of Group I is to sequester cholesterol and thereby treat a disease, which is a therapeutic purpose. In contrast, the effect of the process of Group II is to assess the effect of a therapy, and thereby is a essentially a diagnostic process.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different groups are classified separately in the art, and as such, would require different fields of search. In addition, there are potential issues that might be applicable under 35 U.S.C. 101 and 112 that might not be applicable to Group I. This specifically relates to evaluation of steps drawn to “determining” in Group II as it relates to 35 U.S.C . 101 and 112.
Newly submitted claims 77-79 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Group II, claims 77-79 are drawn to a method of assessing the effect of one or more interventions, rather than a method for sequestering cholesterol. As such, the effect of the method of Group II is different from that of Group I. Also, the different groups are classified separately in the art, and as such, would require different fields of search. In addition, there are potential issues that might be applicable under 35 U.S.C. 101 and 112 that might not be applicable to Group II that are not applicable to Group I. This specifically relates to evaluation of steps drawn to “determining” in Group II as it relates to 35 U.S.C . 101 and 112.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 77-79 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 57-66, 68-69, and 72-79 are pending.
Claims 77-79 are withdrawn from consideration as being a non-elected invention.
Claims 57-66, 68-69, and 72-76 are subject to substantive examination.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 57-66, 68-69, and 72-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al. (WO 2009/131704 A2).
Mirkin et al. (hereafter referred to as Mirkin) is drawn to nanostructures suitable for sequestering cholesterol and methods of using such nanostructures, including for treating diseases, as of Mirkin, title and abstract. Mirkin teaches the following on page 21, lines 7-12, relevant text reproduced below.

For example, in some cases a structure described herein includes a core and a shell which is administered in vivo or in vitro, and the structure has a greater therapeutic effect after sequestering one or more components (e.g., an apolipoprotein) from a subject or biological sample. That is, the structure may use natural components from the subject or biological sample to increase efficacy of the structure after it has been administered.

As best understood by the examiner, the “structure described herein” is a nanostructure.
Mirkin explains how the term “biological sample” is used in Mirkin, as of page 42, lines 8-14, relevant text reproduced below.

A "biological sample," as used herein, is any cell, body tissue, or body fluid sample obtained from a subject. Non-limiting examples of body fluids include, for example, lymph, saliva, blood, urine, and the like. Samples of tissue and/or cells for use in the various methods described herein can be obtained through standard methods including, but not limited to, tissue biopsy, including punch biopsy and cell scraping, needle biopsy; or collection of blood or other bodily fluids by aspiration or other suitable methods.

As such, Mirkin appears to teach providing a biological sample in vitro, followed by combining the nanostructure described by Mirkin with a biological sample that has been obtained (i.e. removed) from a subject to produce a composition, sequestering apolipoproteins, then administering this to a subject. Elsewhere in the document, Mirkin teaches that the nanostructure has an inorganic core and a lipid shell, as of Mirkin, page 1 line 30 to page 2 line 2.
As to part (i) of claim 57, Mirkin teaches obtaining a biological sample that may be blood, urine, or saliva, as of the above-reproduced text from page 42 of Mirkin.
As to part (ii) of claim 57, Mirkin teaches sequestering one or more components such as an apolipoprotein, as of the above-reproduced text from page 21 of Mirkin. The skilled artisan would have understood that this would have occurred by combining the structure with the core and the shell (which is the nanostructure) with the biological sample. As such, while Mirkin does not specifically teach the word “incubating”, the skilled artisan would have understood that the above-indicated text would have motivated the skilled artisan to have incubated the biological sample with the nanostructure comprising the core and the shell.
As to part (iii) of claim 57, Mirkin teaches administration of the structure with the core and the shell (i.e. the nanostructure) in combination with the material sequestered thereon to a patient, as of the above-reproduced text from page 21 of Mirkin.
As to claim 57, the claim requires a nanostructure with an inorganic core, a lipid shell surrounding the inorganic core, and an outer surface. Mirkin teaches a nanoparticle with the following structure, as of Mirkin, figure 4.

    PNG
    media_image1.png
    502
    805
    media_image1.png
    Greyscale

This is understood to read on the gold core (which is an inorganic core) and the lipid shell comprising an inner and outer surface.
As to claim 57, Mirkin teaches a method of combining a structure with a biological sample and administering to a patient on page 21, and the specific structure to be combined with the biological sample on page 1. Together these would provide a composition as claimed instantly. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 58, Mirkin teaches a shell comprising phospholipids as of Mirkin, page 42, bottom paragraph. The examiner notes that 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A), L-alpha phosphatidylethanolamine, and L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30 are phospholipids.
As to claims 59-60, Mirkin teaches treating atherosclerosis, as of Mirkin, page 26 lines 28-33, reproduced below.

    PNG
    media_image2.png
    295
    1161
    media_image2.png
    Greyscale

As to claim 61, Mirkin teaches a pharmaceutically acceptable carrier as of at least page 57, claim 3 of Mirkin.
As to claim 62, Mirkin teaches a lipid bilayer as of Mirkin, page 60, claim 22 of Mirkin.
As to claim 63, Mirkin teaches a lipid monolayer as of Mirkin, page 69, claim 109 of Mirkin.
As to claim 64, Mirkin teaches the following lipids in figure 3, reproduced below.

    PNG
    media_image3.png
    429
    978
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    340
    927
    media_image4.png
    Greyscale

Mirkin also teaches the following lipids in figure 4, reproduced below.

    PNG
    media_image5.png
    126
    880
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    128
    775
    media_image6.png
    Greyscale

These lipids appear to read on the lipids required by instant claim 64.
As to claim 65, Mirkin teaches a gold core, as of Mirkin, page 42, Example 1.
As to claim 66, Mirkin teaches a 5 nm gold core as of page 42, Example 1, line 24.
As to claim 68, Mirkin teaches the sequestration of 1-6 apolipoproteins, as of Mirkin, page 18, lines 19-21. This overlaps with the required amount of apolipoprotein. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 
As to claim 69, the claim requires 71-95 lipids in the shell. Mirkin teaches 50-200 phospholipids, as of Mirkin, page 2 lines 9-12. This overlaps with the required amount of 71-95. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 72, as best understood by the examiner from Mirkin, page 21, lines 7-12, the nanoparticle of Mirkin has not been combined with apolipoprotein prior to combination with the biological sample.
As to claim 73, Mirkin teaches crosslinking the plurality of components on the nanoparticle surface, as of Mirkin, page 4, first line, as well as the paragraph bridging pages 3-4. As best understood by the examiner, these components would have been lipids (e.g. of the lipid bilayer), as of Mirkin, abstract. As such, the skilled artisan would have been motivated to have crosslinked the lipids on the surface of the particle of Mirkin.
As to claim 74, Mirkin teaches a hollow core in figure 2 of Mirkin.
As to claim 75, for the purposes of examination under prior art, a zwitterionic lipid comprising both a positively charged group and a negatively charged group would have read on the required organic material containing positively charged head groups. Mirkin teaches L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30. The phosphatidylethanolamine and phosphatidylcholine would have had positively charged groups at neutral pH. The fact that these lipids would have also contained negatively charged groups in addition to the positively charged groups does not detract from the fact that these lipids contain positively charged groups.
As to claim 76, Mirkin teaches a 1:1 ratio of 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A) and L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B). As best understood by the examiner, the phosphatidylethanolamine and phosphatidylcholine lipids are zwitterionic and contain a positive charge. As such, the above example appears to indicate that 50% of the lipids are phosphatidylethanolamine or phosphatidylcholine, and therefore, 50% of the lipids are positively charged.


Response to Arguments Regarding Prior Art Rejections
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 3 August 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 7, first full paragraph and last full paragraph, applicant argues that Mirkin does not teach a method that involves obtaining a biological sample from a subject, incubating the biological sample with a nanostructure, then administering the therapeutic composition back to the subject.
The examiner disagrees. Mirkin teaches the following on page 21, lines 7-12, relevant text reproduced below.

For example, in some cases a structure described herein includes a core and a shell which is administered in vivo or in vitro, and the structure has a greater therapeutic effect after sequestering one or more components (e.g., an apolipoprotein) from a subject or biological sample. That is, the structure may use natural components from the subject or biological sample to increase efficacy of the structure after it has been administered.

As to part (i) of claim 1, Mirkin teaches a biological sample in the above-reproduced text. Elsewhere in the reference, Mirkin teaches obtaining the biological sample and that the biological sample may be various fluids such as blood, lymph, or urine, as of Mirkin, as of page 42, lines 8-14.
As to part (ii) of claim 57, Mirkin teaches sequestering one or more components such as an apolipoprotein, as of the above-reproduced text from page 21 of Mirkin. The skilled artisan would have understood that this would have occurred by combining the structure with the core and the shell (which is the nanostructure) with the biological sample. As such, while Mirkin does not specifically teach the word “incubating”, the skilled artisan would have understood that the above-indicated text would have motivated the skilled artisan to have incubated the biological sample with the nanostructure comprising the core and the shell.
As to part (iii) of claim 57, Mirkin teaches administration of the structure with the core and the shell (i.e. the nanostructure) in combination with the material sequestered thereon to a patient, as of the above-reproduced text from page 21 of Mirkin.
As such, contrary to applicant’s arguments, the teachings of Mirkin render all of the claimed features prima facie obvious.

Withdrawn Double Patenting Rejections
In the prior office action on 3 March 2022, the examiner rejected the instant claims on the grounds of non-statutory double patenting over the claims of US Patents 8,323,686 and 9,532,948. These rejections are withdrawn for at least the following reasons.
The instant claims are drawn to a method comprising obtaining a biological sample from a patient, incubating said biological sample with a nanostructure to sequester one or more apolipoproteins, then administering the nanostructure with the apolipoproteins back to the patient.
Claim 2 of the ‘686 patent recites the following.

    PNG
    media_image7.png
    230
    462
    media_image7.png
    Greyscale

The claims of the ‘686 patent do not recite obtaining a biological sample from a subject and incubating the biological sample with the nanostructure. While the claims of the ‘686 patent appear to suggest administering the composition of the apolipoprotein and the nanostructure to a patient, there would have been no motivation for the skilled artisan to have obtained the apolipoprotein from a biological sample of the patient itself. There also would have been no motivation for the skilled artisan to have incubated a biological sample with the nanostructure, then administered the nanostructure to a subject.
With regard to the ‘948 patent, claim 1 of the ‘948 patent recites the following.

    PNG
    media_image8.png
    249
    466
    media_image8.png
    Greyscale

The claims of the ‘948 patent do not recite obtaining a biological sample from a subject and incubating the biological sample with the nanostructure. The claims of the ‘948 patent recite administering the composition of the apolipoprotein and the nanostructure to a patient. Nevertheless, there would have been no motivation for the skilled artisan to have obtained the apolipoprotein from a biological sample of the patient itself, incubated the biological sample with the nanostructure, and administered this to the subject.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612